Citation Nr: 1449607	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to September 25, 2012, as 40 percent disabling prior to September 16, 2013, and as 60 percent disabling thereafter.

3.  Entitlement to a total disability rating based upon individual unemployability for the period prior to September 25, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied increased ratings for the issues on appeal.  By a November 2012 rating decision, the RO increased the rating for a low back disability, from 20 to 40 percent disabling, effective September 25, 2012, and granted separate 10 percent ratings for radiculopathy of the right and left lower extremities.  By an October 2013 rating decision, the RO increased the rating for a low back disability, from 40 to 60 percent disabling, effective September 16, 2013, increased ratings for radiculopathy of the right and left lower extremities from 10 to 20 percent disabling, effective September 16, 2013, and granted a TDIU, effective September 25, 2012.  In August 2014, the Veteran testified before the Board at a hearing held at the RO.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's GERD has been manifested by acid reflux, dysphagia, and dyspepsia.  It has not been productive of pyrosis or regurgitation.

2.  Prior to September 25, 2012, the Veteran's lumbar spine disability was manifested by forward flexion greater than 30 degrees.  Incapacitating episodes were not shown.

3.  For the period from September 25, 2012, to September 16, 2013, the Veteran's lumbar spine disability was not manifested by ankylosis or incapacitating episodes greater than four weeks per year.

4.  Since September 16, 2013, the Veteran's lumbar spine disability has been manifested by incapacitating episodes of six weeks per year.

5.  Prior to September 25, 2012, the Veteran experienced mild neurological manifestations of the right lower extremity secondary to his lumbar spine disability.

6.  From September 26, 2012 to September 16, 2013, the Veteran experienced mild neurological manifestations of the right lower extremity secondary to his lumbar spine disability.

7.  Since September 16, 2013, the Veteran has experienced severe neurological manifestations of the right lower extremity secondary to his lumbar spine disability.

8.  Prior to September 25, 2012, the Veteran experienced mild neurological manifestations of the left lower extremity secondary to his lumbar spine disability.

9.  From September 26, 2012 to September 16, 2013, the Veteran experienced mild neurological manifestations of the left lower extremity secondary to his lumbar spine disability.

10.  Since September 16, 2013, the Veteran has experienced severe neurological manifestations of the left lower extremity secondary to his lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.114, DC 7346 (2014).

2.  Prior to September 25, 2012, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242, 5243 (2014).

3.  For the period from September 25, 2012, to September 16, 2013, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242, 5243 (2014).

4.  Since September 16, 2013, the criteria for a rating in excess of 60 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5242, 5243 (2014).

5.  Prior to September 25, 2012, the criteria for an increased 10 percent rating for mild incomplete paralysis of the sciatic nerve in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).

7.  For the period from September 25, 2012, to September 16, 2013, the criteria for a rating in excess of 10 percent rating for mild incomplete paralysis of the sciatic nerve in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).

9.  Since September 16, 2013, the criteria for an increased 30 percent rating for severe incomplete paralysis of the sciatic nerve in the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).

6.  Prior to September 25, 2012, the criteria for an increased 10 percent rating for mild incomplete paralysis of the sciatic nerve in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).

8.  For the period from September 25, 2012, to September 16, 2013, the criteria for a rating in excess of 10 percent rating for mild incomplete paralysis of the sciatic nerve in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).


10.  Since September 16, 2013, the criteria for an increased 30 percent rating for severe incomplete paralysis of the sciatic nerve in the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through an August 2009 letter.  The claims were then adjudicated in November 2009.  Mayfield, 444 F. 3d at 1333-34.  The Board notes that with regard to the claims for increased rating for a lumbar spine disability and related neurological manifestations, the most recent adjudicative action was accomplished in a 2013 rating decision, following the most recent November 2012 supplemental statement of the case.  The Board finds that there is no prejudice to the Veteran however, as he has demonstrated knowledge of his current ratings and the evidence of record has been reviewed by the AOJ in the first instance as listed in the 2013 rating decision.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's VBMS and paperless Virtual VA claims file.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claims.  Those examinations, in whole, addressed whether an increased rating was warranted for his GERD and lumbar spine disability under the rating criteria, and are sufficient to decide the Veteran's claims.

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the increased rating claims.  The VLJ also suggested the submission of any additional evidence.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

GERD

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in that area, as indicated in the instruction under the title Diseases of the Digestive System, do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2014). Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to  7348, inclusive, will not be combined with each other.  A single rating will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2014). 

The Veteran's GERD is rated by analogy to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346. Under that diagnostic code, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

Turning to the evidence of record, on September 2009 VA examination, the Veteran reported that he had a history of medication management of his GERD.  He had mid chest pain that was sharp in nature.  He would have episodes where his throat would feel constricted and he had to drink water, which was painful.  Stress and chocolate aggravated his chest pain.  He would also experience loose, watery stools.  He had been hospitalized for chest pain in the past.  He had been diagnosed with a hiatal hernia on upper GI studies.  These studies were negative for h. pylori and reflux.  

A September 2009 private GERD evaluation noted that the Veteran was experiencing chest pain.  However, the chest pain was not considered to be typical for GERD.  He reported occasional acid reflux and dyspepsia.  The assessment was that the Veteran's symptoms might be due to anxiety and poor sleep, rather than to a GI origin.  In September 2010, the Veteran again reported gastrointestinal symptoms including diarrhea and chest pain.  However, his chest pain was assessed to be unrelated to his GERD and his complaints were found to be somatic in nature.  In October 2010, the Veteran's private physician submitted a statement that the Veteran had undergone an endoscopy which had shown a hiatal hernia and some peptic esophagitis for which he was placed on medication.  He also had spastic diarrhea status post cholecystectomy which was not unusual.  He also had chronic anxiety and a sleep disorder.  He recently complained of anal burning and diarrhea.  His hiatal hernia and reflux were noted to be controlled with medication.  
On September 2012 VA examination, the Veteran reported that since treating his GI symptoms, they had improved.  He had been able to mitigate most of his symptoms by avoiding the offensive food.  A review of the VA records showed that he had denied having heartburn for the previous year.  No other symptoms related to his GERD were reported or found on examination. 

At his 2014 hearing before the Board, the Veteran stated that his GERD symptoms were the same as they had been for the previous few years.

After a review of the evidence, the Board finds that a rating higher than 10 percent is not warranted under DC 7346.  Significantly, the Veteran has not displayed all of the symptoms contemplated by the higher 30 percent rating, including dysphagia, pyrosis, or regurgitation.  While he has described difficulty swallowing, such has not actually been associated with his GERD diagnosis, and no such symptom was identified as related to GERD on 2012 VA examination.  In order to meet the next highest rating, the Veteran must also experience pyrosis and regurgitation, but the evidence does not support that finding.  While he has experienced chest pain, that pain has not been shown to be related to his GERD but has rather been associated with his stress and poor sleep.  He also has not displayed any symptoms contemplated by the 60 percent rating, to include pain, vomiting, material weight loss, hematemesis, melena, or moderate anemia.  The Veteran's GERD has not been shown to be of considerable impairment to his health.  Rather, he has sought treatment mostly for chest pain unrelated to his GERD, and his GERD symptoms have been shown to be medically managed.  While the Veteran contends that he had to leave his job due to hospitalization for GERD, the records show that his hospitalization was instead for chest pains, as discussed above.  Accordingly, the Board finds that an increased rating for GERD is not warranted at any time during the period under appeal.

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2014), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2014). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2014). 

The Veteran's lumbar spine disability has been rated as 20 percent disabling prior to September 25, 2012, as 40 percent disabling prior to September 16, 2013, and as 60 percent disabling thereafter, under DC 5243, which contemplates intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2013).  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

Turning to the evidence of record, in statements to the Board and at his August 2014 hearing, the Veteran reported that his back pain had greatly affected his activities of daily living throughout the appeal period.  He had undergone pain management, physical therapy, and epidural injections with very little relief.

On September 2009 VA examination, the Veteran reported daily low back pain.  He had had an epidural injection a few weeks previously.  He was not using any pain medication and surgery was not recommended.  He used a back brace with some relief.  His back pain would radiate to his posterior legs to the calves and both feet.  He had those symptoms after mowing the yard.  Sitting for a few hours or walking did not bother his back.  Standing for 40 minutes aggravated his back pain.  He had associated numbness in both legs.  He denied having any incapacitating episodes in the previous year.  Range of motion testing showed forward flexion to 85 degrees with mild pain, extension was to 10 degrees with pain, right and left lateral flexion was to 10 degrees, with pain, and right and left lateral rotation was to 15 degrees, with pain.  His spine had normal curvature and was not tender to palpation.  Range of motion did not produce additional functional limitation.

On September 2012 VA examination, the Veteran reported that since the last VA examination in 2009, he had had surgery to implant a spinal stimulator in his back for pain management.  He reported that he had trouble sitting or standing for more than 25 minutes due to pain.  He stated that his back pain had improved significantly with the spinal stimulator.  He used long-handled appliances, "grabbers," so that he did not have to bend.  He would sleep in a recliner to relieve his back pain.  On a rare basis, he would need help from his wife for bathing and toileting due to pain.  Range of motion testing showed forward flexion to 30 degrees and extension to 10 degrees.  The Veteran was able to complete repetitive testing of motion and there was no additional loss of motion.  On repetition, there was evidence of weakened movement, pain on movement, and interference with sitting, standing, or weight bearing.  The lumbar spine was tender to palpation.  

A June 2013 private evaluation reflects that the Veteran suffered from lumbar pain, bilateral leg pain, aching, burning, and sharp pain.  The Veteran had tried physical therapy and epidural steroid injections with no notable relief.  He currently had a spinal stimulator which provided a little more relief.  He had reduced range of motion, abnormal gait, reflex loss, tenderness, muscle spasm, and muscle weakness.  He could sit from 15 minutes to less than one hour, and could stand from 30 minutes to less than one hour due to back pain.  The Veteran would need to take about six breaks during a work day, and if employed, would have to hold a sedentary job most of the time.  He was instructed not to lift any object greater than 10 pounds.

On September 2013 VA examination, the Veteran reported that during flare-ups, he experienced pain, weakness, and stiffness down the left leg and half of the right leg.  He had flare-ups about ten to fifteen times per year.  Injections would end the flare-ups.  Range of motion testing revealed forward flexion to 20 degrees, without pain, and extension to 0 degrees, without pain.  On repetitive testing, however, the Veteran was able to achieve flexion to 90 degrees or greater and extension to 30 degrees or greater.  There was no additional limitation of motion on repetitive testing.  There was evidence of functional impairment on repetition, including less movement than normal, weakened movement, excess fatigability, incoordination, deformity, disturbance of locomotion, and interference with sitting, standing, or weight bearing.  There could be significant limitation during flare-ups due to these impairments.  There was diffuse tenderness and guarding on palpation of the lumbar spine.  There was muscle spasm.  The examiner found that the Veteran had had at least six weeks of incapacitating episodes in the previous year due to his intervertebral disc syndrome.  He used a cane constantly.  The functional impact of his lumbar spine disability made it so that he could lift up to five pounds occasionally, could walk half of a block about five times with breaks in-between, and could stand for about 15 minutes in seven intervals with breaks in between.  

In this case, the Board finds that prior to September 25, 2012, VA examination and the VA treatment records document forward flexion to 85 degrees, even on repetition.  The record does not reflect any instance of ankylosis.  The record is also negative for episodes of incapacitation of at least four weeks in any given year.  Accordingly a rating higher than 20 percent prior to September 25, 2012, is not warranted.  

For the period from September 25, 2012, to September 16, 2013, the Veteran was able to forward flex to 30 degrees.  There was no evidence of ankylosis of the spine or episodes of incapacitation lasting at least six weeks in any given year under appeal.  Accordingly, a rating higher than 40 percent is not warranted for that time period.  

Finally, since September 16, 2013, the Veteran has been in receipt of a 60 percent rating for intervertebral disc syndrome.  There is no higher rating available under the spinal rating criteria in the absence of unfavorable ankylosis of the entire spine.  Moreover, the Board finds that the 60 percent rating more than compensates the Veteran for his lumbar spine disability, as despite the findings on September 2013 VA examination, the record does not otherwise demonstrate incapacitating episodes as defined by VA regulation or ankylosis of the spine.

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2014).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

Turning to the evidence of record, on September 2009 VA examination, the Veteran reported numbness and pain that radiated to both lower extremities.  Physical examination showed that deep tendon reflexes were 0-1+, bilaterally, in the ankles, and 1+, bilaterally, in the knees.  There was normal pinprick sensation, motor skills, and strength in the lower extremities.  There was no muscle atrophy or muscle spasm present.  

VA treatment records reflect that in 2010, the Veteran was experiencing recurrent pain that radiated to his right lower extremity, though no radicular findings were made.  Throughout 2009 and 2010, however, the Veteran was treated for left lower extremity radiculopathy by way of steroid injections.  In April 2010, he reported experiencing numbness and tingling in the left foot.

On September 2012 VA examination, muscle strength testing of the lower extremities was 5/5.  There was no atrophy.  Reflex examination was 2+, bilaterally, or normal.  Sensory examination was normal, bilaterally.  There was evidence of mild radiculopathy, bilaterally.  

On September 2013 VA examination, muscle strength testing was 4/5 in the right and left lower extremities.  There was no muscle atrophy.  Reflex examination showed that reflexes were absent on the left side and were 2+ and 1+ on the right side.  Sensory examination showed that sensation to light touch was normal, bilaterally, except for at the lower leg and ankle, where it was decreased, bilaterally.  Straight leg raising was positive on both sides.  There was radiculopathy present that the examiner assessed to be severe in both lower extremities.  The examiner found that there was severe paresthesias and numbness in the left lower extremity.

In this case, the Board finds that prior to September 25, 2012, the Veteran experienced mild incomplete paralysis of the right and left lower sciatic nerve such as to warrant separate 10 percent ratings for that period of time.  For, the treatment records show that the Veteran complained of numbness and tingling in the left leg, for which he received steroid injections, and that he reported the same symptoms in his right leg, even if he did not receive injections for that leg.  When the neurological symptoms are only sensory in nature, a 10 percent rating for mild incomplete paralysis is warranted.  However, a rating in excess of 10 percent is not warranted for that period of time, or until September 2013, because the evidence did not demonstrate neurological symptoms that were more than mild in degree.  Specifically, on September 2012 VA examination, neurological examination was mostly normal in both lower legs.  Sensory examination was intact, and there was no evidence of moderate symptoms such as loss of reflexes or motor impairment.  

Since September 16, 2013, the Board finds that higher 30 percent ratings are warranted for both lower extremities for severe incomplete paralysis of the sciatic nerve.  On September 2013 VA examination, the VA examiner determined that the Veteran's right and left lower extremity radiculopathy was severe in degree, and such as was based upon physical examination of the Veteran.  The findings on VA examination generally comport with the record, as the Veteran has complained of a worsening of symptoms, and physical examination has established such symptoms as decreased or absent reflexes, and paresthesias.  Thus, the Board finds that a 30 percent rating for the right and left lower extremity is warranted since that time.  

The Veteran contends that his low back disability flares up after standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that on repetitive use, the low back was restricted by pain or other factors resulting in flexion to 30 degrees prior to September 25, 2012, or  ankylosis of the spine thereafter.  Specifically, the VA examinations, which factor in findings related to any additional functional limitations on repetitive use, there were no findings of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected GERD, lumbar spine disability, and related radiculopathy of the right and left lower extremities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's GERD, lumbar spine disability, and related radiculopathy of the right and left lower extremities as it is contemplated by the applicable rating criteria, namely the Veteran's acid reflux, dyspepsia, and related digestive symptoms, limitation of motion of the spine, including on flare-up, and neurological symptoms in the lower extremities such as numbness, tingling, and loss of reflexes.  There are higher ratings available under the diagnostic code for GERD, a lumbar spine disability, and related radiculopathy of the right and left lower extremities, but the Veteran's disabilities are not productive of the manifestations that would warrant the higher ratings.  The evidence does not show that since September 16, 2013, a rating higher than 60 percent for his lumbar spine disability is warranted.  The effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  






	(CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for GERD is denied.

Prior to September 25, 2012, a rating in excess of 20 percent for a lumbar spine disability is denied.

For the period from September 25, 2012, to September 16, 2013, a rating in excess of 40 percent for a lumbar spine disability is denied.

Since  September 16, 2013, a rating in excess of 60 percent for a lumbar spine disability is denied.

Prior to September 25, 2012, an increased 10 percent rating for mild incomplete paralysis of the sciatic nerve in the right lower extremity is granted.

For the period from September 25, 2012, to September 16, 2013, a rating in excess of 10 percent rating for mild incomplete paralysis of the sciatic nerve in the right lower extremity is denied.

Since September 16, 2013, an increased 30 percent rating for severe incomplete paralysis of the sciatic nerve in the right lower extremity is granted.

Prior to September 25, 2012, an increased 10 percent rating for mild incomplete paralysis of the sciatic nerve in the left lower extremity is granted.

For the period from September 25, 2012, to September 16, 2013, a rating in excess of 10 percent rating for mild incomplete paralysis of the sciatic nerve in the left lower extremity is denied.

Since September 16, 2013, an increased 30 percent rating for severe incomplete paralysis of the sciatic nerve in the left lower extremity is granted.


REMAND

Additional development is necessary prior to further disposition of the claim for a TDIU.

In October 2013, the Veteran was granted a TDIU, effective September 25, 2012.  However, with regard to period prior to September 25, 2012, the Board finds that additional development and clarification is necessary.  

By this decision, the Board has granted separate 10 percent ratings for neurological manifestations of the right and left lower extremities, prior to September 25, 2012.  Thus, the RO should recalculate the Veteran's combined disability rating to determine whether he meets the scheduler criteria for a TDIU and adjudicate the issue of entitlement to a TDIU for the period prior to September 25, 2012 accordingly, to include whether referral for an extra-schedular consideration is warranted.  

Also, on remand, the RO should clarify the Veteran's employment status.  At his September 2012 VA examination, the Veteran stated that he was taking classes to become a respiratory therapist and was attending classes four days per week. Thus, it is unclear whether he is currently employed.

Lastly, it appears that the Veteran participated in the VA's vocational rehabilitation program during the appeal period.  If a vocational rehabilitation folder exists, it should be associated with the claims file for review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran update his employment history and status, to include whether he is employed as a respiratory therapist.

2.  Associate any available vocational rehabilitation folder with the claims file.

3.  Determine whether the Veteran meets the schedular criteria for a TDIU in light of this decision, and readjudicate the Veteran's claim for a TDIU accordingly.  If the Veteran does not meet the scheduler criteria, determine whether the Veteran's claim of entitlement to a TDIU should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b).  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

4.  If such action does not resolve the claim for entitlement to a TDIU, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


